DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “motor secured to the exterior of the planar top” in claims 1 and 11, the “seat” and “within the housing” in claims 4 and 14, the “air tight seal” in claims 5 and 15, and the “control panel” in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
3.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
4.	The disclosure is objected to because of the following informalities: 
a.	para. [0034]: the term “plumped in housing” should be rewritten as --pumped into the housing--.
Appropriate correction is required.


Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: life support system in claims 7 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claims 10, line 7, recites the limitation “control panel” which renders the claim uncertain, since the applicant’s disclosure omits any disclosure regarding a control panel. It is suggested that the term “control panel” to be replaced with the precise term disclosed in the specification.



Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claim(s) 1-2, 4, 7, 11-12, 14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanna et al. (US 2021/0261253 A1), hereinafter “Hanna”.
12.	Regarding Claims 1 and 11, Hanna discloses an airplane emergency escape drone (Abstract, and para. [0007]; emergency drone 100 as seen in FIG. 1, the airplane emergency escape aspect of the drone is an intended use of the drone, see MPEP 2111.02 (II)), the drone comprising: 
	a housing (122) having a planar base (a planar base as seen in FIGS. 1B, 2, 8B, 9B, and 19D-19F) 
a plurality of sidewalls rising from the base and a planar top secured to the top of the sidewalls (a plurality of sidewalls rising from the base and a planar top secured to the of the side walls as seen in FIGS. 1A-2, 8A-8C and 19E-19F); 
a door is located within one of the plurality of sidewalls (para. [0100]); 
a motor secured to the exterior of the planar top (para. [0106]; a motor 136 of rotor units 104 secured to the exterior of the planar top as seen in FIG 19F); 
a propeller rotatably secured to the motor (para. [0106]; propeller 136 of rotor assembly rotatably secured to the motor 136); 
a control panel (para. [0112]; control panel 182) operably secured (FIGS. 5-6) to the motor (136), wherein the control panel is configured to operate the drone (Abstract, paras. [0003], [0024], [0102], [0112] and [0123] and FIGS. 5-7];
a plurality of feet secured to the exterior of the planar base (paras. [0098]; feet 108 as seen in FIG. 19F) .
13.	Regarding Claims 2 and 12, Hanna discloses the airplane emergency escape drone of claim 1, further comprising a CPU operably coupled to the motor, wherein the CPU has an autopilot configured to operate the drone to the ground from an airplane (para. [0125]; CPU 198/200 operably coupled to motor 136 and configured to autopilot drone 100, as such drone 100 is capable of performing the function of being operated to the ground from an airplane).
14.	Regarding Claims 4 and 14, Hanna discloses the airplane emergency escape drone of claim 1, further comprising at least one seat located within the housing (para. [0101]).
15.	Regarding Claims 7 and 17, Hanna discloses the airplane emergency escape drone of claim 1, further comprising a life support system secured within the housing (para. [0101]; life support systems such as seat belts and airbags as well as climate control subsystem 206 for regulating environment conditions as disclosed in para. [0131]).

Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al. (US 2021/0261253 A1), in view of Buchmueller et al. (US 9586683 B1), hereinafter “Buchmueller”.
18.	Regarding Claims 3 and 13, Hanna discloses the airplane emergency escape drone of claim 1. 
	Hanna is silent regarding the housing is made from carbon fiber.
	Buchmueller discloses an unmanned aerial vehicle (Buchmueller Abstract and FIG. 1A) wherein the housing (104) is made from carbon fiber (c. 2, ln. 57-62).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Hanna as taught by Buchmueller such that the housing is made from carbon fiber. In doing, a drone benefits from being made from conventional materials that are structurally robust, commonly available for manufacturing, widely utilized in the aerospace industry and provide critical weight savings.  

19.	Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al. (US 2021/0261253 A1), in view of Hutton (US 2007/0119003 A1).
20.	Regarding Claims 5 and 15, Hanna discloses the airplane emergency escape drone of claim 1.
	Hanna is silent regarding an air tight seal.
	Hutton discloses an aircraft (Abstract and FIG. 4) wherein the housing has an air tight seal when the door is in a closed position (para. [0035]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hanna as taught by Hutton such that the housing has an air tight seal when the door in a closed position. In doing, the drone benefits from having means for providing an airtight housing which is required for maintaining a pressure inside the drone that is conducive to the operability of the drone as well as optimal pressure that onboard passengers require for surviving at very high altitudes.  

21.	Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al. (US 2021/0261253 A1), in view of Lee (US 2015/0175258 A1).
22.	Regarding Claims 6 and 16, Hanna discloses the airplane emergency escape drone of claim 1.
	Hanna is silent regarding a parachute.  
Lee discloses an aircraft (Lee Abstract and FIG. 1) comprising at least one parachute operably coupled to the exterior of the top (para. [0044]; parachute 70 operably coupled to the exterior of the planar top as seen in FIG. 6).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Hanna to use the arrangement of Lee, as a known arrangement of a parachute and top of a housing for the purpose of providing safe and slow landing to a drone including the passengers onboard the drone. (Lee para. [0044]). 

23.	Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al. (US 2021/0261253 A1), in view of Velden et al. (US 2003/0080250 A1), hereinafter “Velden”.
24.	Regarding Claims 8 and 18, Hanna discloses the airplane emergency escape drone of claims 7 and 17.
	Hanna is silent regarding an oxygen system.
	Velden discloses an autonomous passenger module (Velden Abstract and FIG. 1) wherein the life support system includes an oxygen system (para. [0006).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Hanna to use the arrangement Velden, as a known arrangement of an oxygen system for a life support system for the purpose of providing fundamental life support means to passengers onboard a drone. 

25.	Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al. (US 2021/0261253 A1), in view of Ebbert et al. (US 5295643), hereinafter Ebbert.
26.	Regarding Claims 9 and 19, Hanna discloses the airplane emergency escape drone of claim 1.
	Hanna is silent regarding the feet being shock absorbing feet.
	Ebbert discloses an unmanned aerial vehicle (Ebbert and Abstract and FIG. 1) wherein the plurality of feet are shock absorbing feet (c. 3, ln. 51-59; shock absorbing feet 23). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Hanna to use the arrangement of Ebbert, as a known arrangement of shock absorbing feet for the purpose of providing means for mitigating loads experienced by a drone landing and making contact against the ground.

27.	Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al. (US 2021/0261253 A1), in view of Tian (US 2019/0233077 A1), hereinafter “Tian”.
28.	Regarding Claims 10 and 20, Hanna discloses the airplane emergency escape drone of claim 1, further comprising floats secured to the housing (para. [0098]).
	 Hanna is silent regarding specifically an inflatable flotation device.
	Tian discloses a drone (Tian Abstract and FIG. 1) comprising an inflatable floatation device secured to the housing (paras. [0167]-[0172]; inflatable floatation device 160 secured to housing 140 as seen in FIGS. 26 and 32-34). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Hanna to use the arrangement of Tian, as a known arrangement of an inflatable floatation device and a housing for the purpose of providing a drone with the capability of performing water landing as well as the ability to mitigate loads when making hard landings during scenarios that requires emergency landing. 
	
	
Double Patenting
Applicant is advised that should claims 2-10 be found allowable, claims 12-20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).









Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Killingsworth (US 2002/0125367 A1), Killingsworth (US 2002/0195518 A1), Agajanian (US 2019/0168877 A1), Gaonjur (US 2016/0207368 A1), Arkus et al. (US 2018/0346136 A1), Shaw (US 2009/0008499 A1), Schonfelder (US 2020/0180754 A1), Sekiya (US 2017/0166309 A1) and Neuman (US 10946705 A1) disclose drones with planar top and bottom surfaces, walls, and doors. 

Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Y.S./Examiner, Art Unit 3642                                                                                                                                                                                                       
	
/Richard R. Green/Primary Examiner, Art Unit 3647